 MONTGOMERY WARD & CO., INCORPORATED135Montgomery Ward&Co., IncorporatedandRetail Clerks Union,Local 1167,RCIA, AFL-CIO, Petitioner.Case No. 21-RC-5341.March 11, 1959DECISION AND DIRECTIONOn July 23, 1958, Retail Clerks Union, Local 1167, RCIA, AFL-'CIO, filed with the Regional Director for the Twenty-first Region(Los Angeles, California) a petition pursuant to Section 9(c) ofthe Act, involving the representation of certain employees of Mont-gomery Ward & Co., Incorporated.On July 31, 1958, the Petitionerand the Employer entered into a "Stipulation for Certification UponConsent Election," which was approved by the Regional Directoron August 4, 1958.Pursuant to the stipulation, an election by secret ballot was con-ducted on August 13, 1958, under the direction and supervision oftheRegionalDirector, among all the employees in the agreedappropriate unit.The tally shows that there were approximately.64 eligible voters, and that there were 58 ballots cast, of which 29were for the Petitioner, 28 against the Petitioner, and 1 was chal-lenged ; there were no void ballots.The challenged ballot being sufficient to affect the results of theelection, the Regional Director investigated the challenge and onNovember 13, 1958, issued and duly served upon the parties his"Report on Challenged Ballot," in which he recommended that thechallenge be overruled and the ballot be counted.The Petitionerfiled timely exceptions to this report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties agreed, and we find, that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act:All employees of the Employer's Riverside, California, retail store,excluding the manager, assistant managers, guards, professionalemployees, and supervisors as defined in the Act.123 NLRB No. 17. 136DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The exceptions :The Petitioner excepted to the Regional Director's finding thatVernon Craig (whose ballot was challenged) was not a supervisor.However, the Regional Director's report shows that the instruc-tions relayed by Craig to other employees were either routine orclerical in nature and did not require the exercise of independentjudgment or responsible direction.Moreover, at no time did Craig,as a management trainee, possess the power to take, or make effec-tive recommendations as to, personnel action. In these circumstanceswe adopt the Regional Director's finding that Craig was not asupervisor.The Petitioner also excepted to the Regional Director's findingthat a unit including Craig was agreed upon by the parties asappropriate and should be adopted by the Board.However, theRegional Director's report shows that the Petitioner had agreedto include in the unitallemployees at the Employer's Riversidestore, except for classifications required by the Act to be excluded.Craig was an employee at the Riverside store and did not fall intoany excluded classification.Although Craig had interests as amanagement trainee which were different from those of the rank-and-file employees included in the unit, and although the cases dis-cussed in the Petitioner's brief show that the Board might haveexcluded Craig for this reason if it had been called on to determinethe appropriate unit, the Petitioner here has voluntarilyagreedwith the Employer that the appropriate unit includedallemployeesat the Riverside store except for supervisors and other statutoryexceptions.We cannot agree with the Petitioner's argument thatit should now be permitted to disregard its previous agreement asto the appropriate unit.,-Accordingly,we adopt the RegionalDirector's finding that Craig is included in the agreed appropriateunit, and that his ballot should be opened and counted.In view of the foregoing, we shall direct that Craig's ballot beopened and counted.[The Board directed that the Regional Director for the Twenty-first Region shall, within 10 days from the date of this Direction,open and count the ballot of Vernon Craig, and serve upon theparties a supplemental tally of ballots.]1Allis-Chalmers ManufacturingCo.,117 NLRB 744.Standard Steel CorporationandEngineers and Architects Asso-ciation,Petitioner.Case No. 921-RC-5502.March 11, 1959DECISION AND CERTIFICATION OF RESULTS OFELECTIONOn December 19, 1958, pursuant to a stipulation for certificationupon consent election, an election was conducted under the direction123 NLRB No. 25.